PER CURIAM.
We review an order of the Florida Public Service Commission (Commission) relating to the rates of a.utility providing electric service. We have jurisdiction under article V, section 3(b)(2) of the Florida Constitution.
In Citizens of the State of Florida v. Wilson, 567 So.2d 889 (Fla.1990), we affirmed an order of the Commission rejecting a claim of the Office of Public Counsel (OPC) that the Commission erroneously permitted a supplemental service rider tariff for interruptible customers filed by Tampa Electric Company (TECO) to go into effect without providing the OPC with a hearing. The instant case involves a petition by TECO to approve a one-year extension of the previous supplemental service rider tariff for interruptible customers. The Commission approved the one-year extension under circumstances similar to the approval of the original tariff except that the OPC was permitted to register its objection to the extension at a Commission agenda conference.
Upon the authority of Wilson, we affirm the order of the Commission.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ., concur.